Citation Nr: 0510625	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  98-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1972 to March 1973 and active duty from October 1990 to May 
1991.  This last period of service included service in 
Southwest Asia.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  When the case was most recently before the 
Board in August 2003, it was remanded to the Appeals 
Management Center (AMC) for further development.  

REMAND

The veteran was afforded a VA eye examination in May 2003, 
but the examiner failed to provide an opinion concerning the 
etiology of the veteran's eye disorders.  In the August 2003 
remand, the Board specified that if the May 2003 examination 
was performed by an ophthalmologist, the claims folder was to 
be returned to that ophthalmologist for review and opinions 
concerning specific matters identified in the remand 
directive.  If the May 2003 examiner is not an 
ophthalmologist, the veteran was to be afforded an 
examination by an ophthalmologist who was to review the 
claims folder and provide opinions concerning specific 
matters identified in the remand directive.

In response to the remand directive, the veteran's claims 
folder was reviewed by an optometrist who noted that the 
examination in May 2003 was performed by another optometrist.  
The veteran was not afforded a VA examination by an 
ophthalmologist.  Thus, it is clear that the Appeals 
Management Center did not comply with the Board's directive.  
The Board is obligated by law to ensure compliance with its 
remand directives.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The veteran should be afforded an 
examination by an ophthalmologist.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all 
currently present eye disorders and 
specify which of the disorders represent 
simple refractive error and which 
represent acquired eye pathology.

Based on the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each acquired eye disorder as to whether 
it is at least as likely as not (50 
percent or better probability) that the 
disorder originated during active duty 
for training or active duty or whether 
the disorder is otherwise etiologically 
related to service.  If the veteran has 
any eye disorder that is not attributable 
to a known diagnosis, the examiner should 
so state and identify any objective signs 
or symptoms of the disorder. 

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond.



Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


